DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussbaum et al. [WO 2008/097758 A1] in view of Sakai et al. [US 6,449178 B1.]
Regarding claims 1-2, Nussbaum et al. discloses a coil component the coil component comprising: 
- a first coil and a second coil [112, 114]; and 
- a magnetic core [102] at which the first coil and the second coil are provided, wherein the magnetic core includes a first magnetic leg at which the first coil is provided, a second magnetic leg at which the second coil is provided, a central leg portion interposed between the first magnetic leg and the second magnetic leg, a pair of connection portions connecting the first magnetic leg, the central leg portion, and the second magnetic leg in parallel [figures 2-3B], a main gap [106] interposed in the central leg portion, a first gap inherently interposed in the first magnetic leg, and a second gap inherently interposed in the second magnetic leg, and wherein each of a gap length of the first gap and a gap length of the second gap is shorter than a gap length of the main gap [figures 2-3B.]
Nussbaum et al. discloses the instant claimed invention except for the specific coupling coefficient relationship between the first coil and the second coil.
Sakai et al. discloses a transformer comprising:
- a pair of E-core elements [figures 2-4 and 11];
- first, second and main gaps formed between the pair of E-core elements; and
- a plurality of coils formed on legs of the pair of E-core elements, wherein the gaps size and/or spacing could be adjusted to have a desired coupling coefficient value between 0.7 to 0.9.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the gap adjustment design of Sakai et al. in Nussbaum et al. for the purpose of achieving the desired coupling coefficient.
Regarding claim 6, Nussbaum et al. discloses a coil component having a first coil and a second coil [112, 114] provided at a magnetic core [102] wherein the magnetic core includes a first magnetic leg being a core leg portion at which the first coil is provided, the first magnetic leg having a first gap inherently formed at a midway part therein, a second magnetic leg being a core leg portion at which the second coil is provided, the second magnetic leg having a second gap inherently formed at a midway part therein, a central leg portion located between the first magnetic leg and the second magnetic leg, the central leg portion having a main gap [106] at a midway part therein, and a pair of connection portions each connecting corresponding leg end portions of the first magnetic leg, the central leg portion, and the second magnetic leg in parallel [figures 2-3B].
Nussbaum et al. discloses the instant claimed invention except for the specific coupling coefficient relationship between the first coil and the second coil.
Nussbaum et al. discloses the instant claimed invention except for the specific coupling coefficient relationship between the first coil and the second coil.
Sakai et al. discloses a transformer comprising:
- a pair of E-core elements [figures 2-4 and 11];
- first, second and main gaps formed between the pair of E-core elements; and
- a plurality of coils formed on legs of the pair of E-core elements, wherein the gaps size and/or spacing could be adjusted to have a desired coupling coefficient value between 0.7 to 0.9.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to use the gap adjustment design of Sakai et al. in Nussbaum et al. for the purpose of achieving the desired coupling coefficient.
Regarding claim 3, Nussbaum et al. inherently further discloses a predetermined gap lengths of the magnetic core structure.
The specific length of the first/second gaps relative to the main gap would have been an obvious design consideration based on the intended applications and/or environments uses.
Regarding claims 4, 7 and 9, Nussbaum et al. and Sakai et al. both discloses the use of a circuit board.
Regarding claims 5, 8 and 10, the specific use of the magnetic device in a power supply would have been an obvious design considerations based on the intended applications and/or environments uses.
It would have been obvious at the time the invention was made to incorporate this coil component [two-phase] transformer with other components in/on a circuit board of a power supply for the purpose of saving spaces.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837